Citation Nr: 1106977	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-25 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for epididymitis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a rating in excess of 10 percent prior to 
March 25, 2008, for arthritis of the right knee, and a rating in 
excess of 30 percent since May 1, 2009, for a right knee 
disability status post total knee replacement.

5.  Entitlement to an initial rating in excess of 20 percent 
since November 30, 2007, for residuals of prostate cancer.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to October 
1987.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The claims folder was thereafter transferred to the RO in 
Winston-Salem, North Carolina.  

In the February 2007 rating decision, the RO assigned a separate 
10 percent rating for osteoarthritis of the right knee [the 
Veteran's bilateral knee disabilities had previously been 
assigned a single 20 percent rating].  

In a December 2008 rating decision, the RO granted a temporary 
total evaluation for the right knee disability effective March 
25, 2008, based on surgical or other treatment necessitating 
convalescence and assigned a 30 percent rating effective May 1, 
2009, following total knee replacement.  Given the above, the 
Board has recharacterized the issue as stated on the title page.

The Veteran was scheduled for a hearing at the RO in November 
2008; however, in October 2008, he indicated that he no longer 
desired a hearing.  

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the prostate cancer issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

On another matter, September 2010 correspondence from the Veteran 
indicates that he has moved to Illinois.  Thus, the RO should 
update the Veteran's mailing address and transfer jurisdiction 
over the case to the RO in Chicago, Illinois.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
chronic bronchitis, claimed as due to asbestos exposure; 
metatarsalgia of the left foot; hypertension; and 
arthritis of the shoulders, hips, and ankles; and 
entitlement to increased ratings for lumbar spine 
osteoarthritis, hiatal hernia with pyloric channel ulcer 
and esophageal reflux, and residuals of left wrist 
fracture have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

In November 2008, the Veteran submitted additional evidence, with 
a waiver of RO consideration.  Thus, the Board may proceed with 
appellate review at this time.

The claim of entitlement to a rating in excess of 10 percent 
prior to March 25, 2008, for right knee arthritis and a rating in 
excess of 30 percent since May 1, 2009, for a right knee 
disability status post total knee replacement is dismissed.  The 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDING OF FACT

On August 27, 2009, prior to the promulgation of a decision in 
the appeal, the Veteran requested that his appeal involving the 
claim of entitlement to an increased rating for a right knee 
disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran with 
respect to the claim of entitlement to a rating in excess of 10 
percent prior to March 25, 2008, for right knee arthritis and a 
rating in excess of 30 percent since May 1, 2009, for a right 
knee disability status post total knee replacement have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204 (2010).  Withdrawal may be made by the veteran or 
by his or her authorized representative.  See 38 C.F.R. § 20.204.

In August 27, 2009, correspondence, the Veteran requested 
withdrawal of the appeal with respect to the claim of entitlement 
to an increased rating for a right knee disability.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this claim.  Accordingly, the Board 
does not have jurisdiction to review the appeal as to this claim, 
and it must be dismissed.




ORDER

The appeal with respect to the claim of entitlement to a rating 
in excess of 10 percent prior to March 25, 2008, and a rating in 
excess of 30 percent since May 1, 2009, for a right knee 
disability status post total knee replacement is dismissed.


REMAND

The Board finds that further development is required on the 
remaining claims.

In September 2010 correspondence, the Veteran referenced a VA 
letter dated September 17, 2010, regarding his hearing loss and 
tinnitus.  This letter is not of record.  The Veteran also 
submitted a response to a supplemental statement of the case 
(SSOC).  This SSOC is also not of record.  Thus, the RO should 
associate with the claims file the letter and SSOC, along with 
any other evidence added to the record since the issuance of the 
May 2008 statement of the case (SOC).

Also in September 2010, the Veteran submitted an authorization 
form to request that VA obtain his records from the Iowa City VA 
Medical Center (VAMC) since 2001.  As they may be pertinent to 
the appeal, the RO should obtain them.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should associate with the claims 
file the September 17, 2010, VA letter and 
SSOC, along with any other evidence added to 
the record since the last adjudication of the 
claim.

2.  The RO should obtain all treatment 
reports from the Iowa City VAMC since 2001.  

3.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided an SSOC and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


